Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01 per share, of Parlux Fragrances, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 4, 2011 JM-CO CAPITAL FUND, LLC By: /s/ Jacqueline Marie Garcia Name: Jacqueline Marie Garcia Title: Manager JACQUELINE MARIE GARCIA 2 By: /s/ Carolina Marie Garcia Name: Carolina Marie Garcia Title: Co-Trustee CAROLINA MARIE GARCIA 2 By: /s/ Carolina Marie Garcia Name: Carolina Marie Garcia Title: Co-Trustee IRREVOCABLE TRUST FOR VICTOR GARCIA By: /s/ Carolina Marie Garcia Name: Carolina Marie Garcia Title: Co-Trustee JACAVI INVESTMENTS, LLC By: /s/ Jacqueline Marie Garcia Name: Jacqueline Marie Garcia Title: Manager AQUA CAPITAL FUND, LLC By: JACAVI INVESTMENTS, LLC, its Manager By: /s/ Jacqueline Marie Garcia Name: Jacqueline Marie Garcia Title: Manager /s/ Jacqueline Marie Garcia JACQUELINE MARIE GARCIA /s/ Carolina Marie Garcia CAROLINA MARIE GARCIA
